      Case 2:21-cv-00423-WHA-KFP Document 5 Filed 07/21/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

VICTOR LEMMONS, JR.,                      )
Reg. No. 39723-068,                       )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )      CASE NO. 2:21-CV-423-WHA-KFP
                                          )
JANE DOE, et al.,                         )
                                          )
       Defendants.                        )


                                        ORDER

       This 42 U.S.C. § 1983 action was filed by Plaintiff, an inmate detained at the

Montgomery Federal Prison Camp in Montgomery, Alabama. Plaintiff alleges a violation

of his constitutional rights resulting from the allegedly inadequate provision of medical

care provided him in August 2020 during his detention at the Erie County Prison in Erie,

Pennsylvania. Pending before the Court is the Recommendation of the Magistrate Judge

entered on July 9, 2021, which recommends transfer of the Complaint to the United States

District Court for the Western District of Pennsylvania under 28 U.S.C. § 1406(a). Doc. 3.

Plaintiff has filed Objections to the Recommendation. Doc. 4. Based upon a de novo review

of those portions of the Recommendation to which objection is made, 28 U.S.C. §

636(b)(1), the Recommendation is due to be adopted as follows.

       In his Objections, Plaintiff asserts that on April 26, 2021, an order was entered in a

matter before the United States District Court for the Western District of Pennsylvania

which stated Plaintiff’s “proper course of action [was] for him to promptly file a new civil
       Case 2:21-cv-00423-WHA-KFP Document 5 Filed 07/21/21 Page 2 of 3




action . . . where he is presently incarcerated.” Doc. 4 at 1. Plaintiff maintains he followed

the directives of that order by filing the instant action with this Court which he argues

should be decided in this jurisdiction. Id. Plaintiff has not submitted a copy of the order

referred to in his Objections. Plaintiff has also not provided the case number in which the

referenced order was filed and a PACER1 search of cases in which Plaintiff is named party

fails to support his assertion. More importantly, Plaintiff’s Objections fail to undermine the

findings and conclusion in the Recommendation that the proper venue for this action is in

the United States District Court for the Western District of Pennsylvania, and it should

therefore be transferred to that court under 28 U.S.C § 1406(a). For these reasons,

Plaintiff’s Objections are due to be overruled and the Recommendation is due to be

adopted. Accordingly, it is

       ORDERED that:

       1. Plaintiff’s Objections (Doc. 4) are OVERRULED.

       2. The Recommendation of the Magistrate Judge (Doc. 3) is ADOPTED.

       3. This case is TRANSFERRED to the United States District Court for the Western

District of Pennsylvania under 28 U.S.C. § 1406(a).

       The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the

transfer of this action.

       This case is closed in this Court.




1
 PACER is the acronym for Public Access to Court Electronic Records. PACER provides
electronic access to records and documents filed at all federal courts.
Case 2:21-cv-00423-WHA-KFP Document 5 Filed 07/21/21 Page 3 of 3




Done, this 21st day of July 2021.


                              /s/ W. Harold Albritton
                           W. HAROLD ALBRITTON
                           SENIOR UNITED STATES DISTRICT JUDGE
